NOTE: This order is nonprecedential.
United States Court of Appeals
for the FederaI Circuit
ALBERTA LANE,
Petiti0ner,
V. '
DEPARTMENT OF HOMELAND SECUR§[-'I'Y,
Resp0n,dent.
2010-3191
Petition for review of the Merit Systems Protection
Board in case no. DA531D100290-I-1.
ON MOTION
0 R D E R
A1berta Lane moves for leave to proceed in forma
pé1l.lp9I'1S.
Up0n consideration thereof
IT ls ORDERED THAT:
The motion is denied The docketing fee must be paid
within 21 days from the date of filing of this order.

LANE v. DHS 2
FoR THE CoURT
N0V 3 0  /s/ Jan Horbaly
Date J an Horba1y
Clerk
cc: A1berta Lane
Ant0nia R. Soares, Esq.
S20 u.s.couRi:¢!)H':`\PPeALs ma
ms FroERA1 cmcun
NOV 3 0 2310
JAN HURBALY
CLERK